UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7692



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL M. MCMANUS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-95-27, CA-99-250-1-T)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Carl M. McManus, Appellant Pro Se. Harry Thomas Church, Assistant
United States Attorney, Brian Lee Whisler, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl M. McManus seeks to appeal the district court’s order

construing his petition for writ of coram nobis as a motion filed

under 28 U.S.C.A. § 2255 (West Supp. 1999) and denying it.   We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. McManus, No. CR-95-27; CA-99-250-1-T

(W.D.N.C. Dec. 3, 1999).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                   2